AO 72A
(Rev. 8/82)

 

Case 5:14-cr-00017-LGW-BWC Document 110 Filed 03/23/21 Page 1 of 2

In the Guited States District Court
For the Southern District of Georgta

Waycross Dibision
ALAN GUEST, :
Movant, * CIVIL ACTION NO.: 5:18-cv-18
*
v. : (Case No.: 5:14-cr-17)
UNITED STATES OF AMERICA, :
Respondent. *

ORDER

After an independent and de novo review of the entire
record, the Court concurs with the Magistrate Judge’s Report and
Recommendation. Dkt. No. 44. Movant Alan Guest (“Guest”) did
not file Objections to this Report and Recommendation.

Accordingly, the Court ADOPTS the Magistrate Judge’s Report
and Recommendation as the opinion of the Court and DENIES
Guest’s 28 U.S.C. § 2255 Motion to Vacate, Set Aside, or Correct
his Sentence, as supplemented, Motion for Summary Judgment, and
Motion to Grant. Dkt. Nos. 1, 20, 29, 37, 38. The Court also
DIRECTS the Clerk of Court to CLOSE this case and enter the

appropriate judgment and DENIES Guest in forma pauperis status

 
AO72A
(Rev. 8/82)

 

Case 5:14-cr-00017-LGW-BWC Document 110 Filed 03/23/21 Page 2 of 2

on appeal and a Certificate of Appealability.

SO ORDERED, this ZL 4 day , 2021.

 

HON. LISA GODBEY WOOD, JUDGE
UN]TED/STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 
